IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60662
                          Summary Calendar


                         SAMUEL B. JOHNSON,

                                               Plaintiff-Appellant,

                               versus

 JAMES ANDERSON, Commissioner; C. DAVID TURNER, Superintendent;
SAMUEL JOHNSON, Deputy Warden; HUBERT JORDAN; JERRY WALLEY; KEITH
            DUNNAM; LOUIS GONG; STATE OF MISSISSIPPI,

                                              Defendants-Appellees.

                          --------------------
            Appeals from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 2:99-CV-268-PG
                          --------------------
                            February 22, 2001

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Samuel B. Johnson, Mississippi inmate #42325, appeals the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim upon which relief can be

granted.     Johnson reiterates that Rule Violation Reports were

ambiguous because they bore different dates and charged different

offenses.

     Johnson received notice of the charges sufficient to satisfy

due process concerns.   See Wolff v. McDonnell 418 U.S. 539, 564-67

(1974).     The confinement in isolation for twenty days and the

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
change in inmate classification did not constitute an “atypical and

significant    hardship”   sufficient   to    implicate   constitutional

concerns.    See Sandin v. Conner, 515 U.S. 472, 485 (1995); Moody v.

Baker, 857 F.2d 256, 257-58 (5th Cir. 1988).

     We do not consider for the first time on appeal Johnson’s

allegation    that   medically   classified     prisoners   are     denied

incarceration in privately operated prisons.          See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999), cert.

denied, 120 S. Ct. 982 (2000).          We do not consider Johnson’s

slavery issue raised for the first time in a post-judgment motion

to amend.    See Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998),

cert. denied, 527 U.S. 1041 (1999).

     Johnson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).         Because

the appeal is frivolous, it is DISMISSED.        See 5TH CIR. R. 42.2.

     The dismissal of Johnson’s appeal and the district court’s

dismissal of his complaint as frivolous and for failure to state a

claim count as strikes for purposes of 28 U.S.C. § 1915(g).           See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).               We

caution Johnson that once he accumulates three strikes, he may not

proceed in forma pauperis in any civil action or appeal filed while

he is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.        See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                   2